DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 4/28/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1,4-5,7-10,12,15-16,18-20,29-31 and 33 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for sleep monitoring comprising measuring electroencephalography brain activity during sleep, quantifying a quality of the user’s slow wave sleep by determining one or more sleep performance scores associated with the measured brain activity, wherein the one or more sleep performance scores comprise a sleep quality score and brain fitness score, the sleep quality score is calculated from a total sleep time parameter, a total deep sleep time parameter, and sleep efficiency parameter, the brain fitness score is calculated from a total deep sleep parameter, a longest deep sleep parameter, and a deep sleep strength parameter, wherein the deep sleep strength parameter is calculated from the root mean square of the amplitude of slow wave sleep, and wherein the system is configured to provide at least one of audio stimulation, visual stimulation, and cranial electrical stimulation to the user during a selected portion of a sleep cycle of the user depending upon the one or more sleep performance scores.
The closest prior art of record is Miesel et al (US 2007/0123758) (“Miesel”) in view of Tyler et al (US 2017/0368297) (“Tyler”) and further in view of Bandyopadhyay et al (US 2017/0055899) (“Bandyopadhyay”) as noted in Applicant IDS dated 1/06/2021 and further in view of Santostasi et al (US 2017/0304587) (“Santostasi”).
Miesel teaches measuring EEG data during sleep, quantifying a quality of the user’s slow-wave sleep by determining one or more sleep performance scores, where the sleep performance score comprises a combination of sleep quality metrics, wherein the metrics include total sleep time, sleep quality, and total deep sleep. Miesel further provides stimulation based on sleep performance data.
Tyler teaches providing stimulation based on sleep performance scores, applied during a selected portion of a sleep cycle of the user.
Bandyopadhyay teaches that sleep quality may be characterized by a longest slow-wave sleep and slow-wave sleep score.
Santostasi affirms that sleep stages 3 and 4 are slow wave sleep. Furthermore, Santostasi teaches a root mean square amplitude analysis may be applied to determine sleep stage 2 onset.

Yet their combined efforts do not fairly teach or suggest utilizing a deep sleep strength parameter of “the root mean square of the amplitude of slow wave sleep.” Santostasi’s parameter is used to detect sleep stage 2, which does not correspond to slow wave sleep. One of ordinary skill in the art would not have motivation to apply this calculation in “slow wave sleep,” as the only use it had shown was for a light level of sleep.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791